DETAILED ACTION
This office action is in response to amendment filed on 04/18/2022. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2018-190240, filed on 10/05/2018 has been provided.

Response to Amendment
The amendment filed on 04/18/2022 has been entered. Claims 1-8 remain pending in the application. Applicant’s amendment to the claims has not overcome the claim objection previously set forth in the Non-Final Office Action mailed on 01/18/2022. The previous 112f interpretation has been withdrawn in view of Applicant’s amendment.

Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1, 7 and 8 have been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


	

	
Claim Objections
Claims 1, 7 – 8 are objected to because of the following informalities:  
Claim 1, line 6 – 7 should read “derive an index value indicating validness of data used for the estimation of the deterioration state” because the estimating of the deterioration state of the secondary battery that is introduced in claim 1, line 3 – 5.
Claim 7, line 6 – 7 should read “deriving an index value indicating validness of data used for the estimation of the deterioration state” because the estimating of the deterioration state of the secondary battery that is introduced in claim 7, line 3 - 5.
Claim 8, line 6 – 7 should read “deriving an index value indicating validness of data used for the estimation of the deterioration state” because the estimating of the deterioration state of the secondary battery that is introduced in claim 8, line 3 - 5.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama, Rei (Publication No. US 20200247268 A1; hereafter Aoyama) in view of in view of Igarashi et al. (Publication No. US 20150346285 A1; hereafter Igarashi) in further view of Kimishima et al. (Publication No. US 20180313676 A1; hereafter Kimishima) in further view of Matsuoka et al. (English Translation of Publication No. JP2014167450A; hereafter Matsuoka).
Regarding to claim 1, Aoyama teaches a diagnosis apparatus comprising: 
a processor that executes instruction to:
	estimate a deterioration state of a secondary battery 5based on an output of a sensor which is attached to the secondary battery that supplies electric power for driving a vehicle to travel; 
([Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20. Accordingly, by determining the amount of charge-discharge by integration of the detected current value, the controller 10 calculates cycle deterioration of the battery 20. The controller 10 stores a map showing relationships between the period of use, amount of charge-discharge, and deterioration state to a memory, and by referencing the map, calculates the first deterioration state based on the period of use and amount of charge-discharge”

[Par. 0027], “The controller 10 calculates the second deterioration state in an interval shorter than the predetermined period that is a calculation cycle of the first deterioration state. The second deterioration state is a value calculated based on a battery state change in a period shorter than the first deterioration state… 20. The controller 10 performs the calculation processing of the second deterioration state as described above for a plurality of times within a calculation cycle (a predetermined period) of the first deterioration state. For example, when the calculation cycle (the predetermined period) of the first deterioration state is three months and when the vehicle is used once a day, the controller executes the calculation processing of the second deterioration state for about ninety times or more.

Where this is interpreted as the controller calculates the first deterioration state of the battery within a predetermined interval based on output of sensors while being charged. Then the controller calculates a plurality of second deterioration state within the interval of the first deterioration state to define a correction value that will be used to correct the first deterioration state.)

	output information; ([Par. 0020], “the deterioration state (SOH) calculated by the controller 10 is, for example, displayed to the display 60 arranged to a place visible from a driver such as an instrument panel or the like as a present full-charge capacity, or used for charge-discharge control, etc.”) and  
10performing a specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in a case where the index value that is derived by the derivation part is equal to or smaller than a predetermined value.
([Par. 0019], “The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20.”


[Par. 0046], “The charge controller 100 executes calculation processing for several times for calculating the second deterioration state within a calculation cycle of the first deterioration state, calculates reliability of calculation of the second deterioration state for each of the plurality of second deterioration states, calculates a correction value of the deterioration state based on the second deterioration state with reliability of a predetermined reliability or higher, and by correcting the first deterioration state by the correction value, calculates the deterioration state. In this way, calculation accuracy of the deterioration state can be raised.”

[Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”)

Wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state”. This is interpreted as the more sample data (number of second deterioration state calculation), the more accurate of the deterioration calculation results. As the number of the second deterioration state calculation within a calculation cycle of the first deterioration state calculation is low, the validness of the calculation result of the first deterioration state is low. Therefore, when the accuracy of calculation result is low, the controller performs a plurality of second deterioration state calculation which is based on the amount of charge/discharging while the battery being charged to improve the accuracy of the calculation result.


	Aoyama teaches to perform a plurality of second deterioration state calculation to improve the calculation accuracy of the deterioration state, wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state” as described above, but does not explicitly disclose to derives an index value indicating validness of data used for the estimation of the deterioration state.

	However, Igarashi teaches to derives an index value indicating validness of data used for the estimation of the deterioration state.; ([Par. 0055 – 0056], “in step S13, if the calculated extent of degradation SOH is below a fixed value, then it maybe decided that the secondary battery has deteriorated. If it has been decided that the secondary battery has deteriorated, then this deterioration of the secondary battery is notified to the user via display of a message to that effect, or via a warning lamp, an alarm sound, an audio message or the like that indicates deterioration… by repeatedly executing the processing operations for determination of the extent of degradation of the secondary battery shown in FIG. 3, the number of times that it has been determined in step S13 which is repeatedly executed that the calculated extent of degradation SOH has dropped below the fixed value may be counted, and, if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner. It should be understood that it would also be acceptable to issue a notification of deterioration if dropping of the extent of degradation SOH below the fixed value has continued for a predetermined number of times successively.” This is interpreted as the number of times of repeatedly performing the battery deterioration determination is counted. As the number of deterioration state calculation has exceeded a predetermined value, it indicates that the determined result is reliable. The counted number of times of repeated deterioration state determination reads on the “index value.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Aoyama to incorporate the teaching of Igarashi. The modification would have been obvious because by deriving an index value corresponding to number of times of deterioration state calculation, it allows a clear indication if the determined result is reliable. (Igarashi, [Par. 0056], “if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner.”)

	The combination of Aoyama and Igarashi teaches to perform a plurality of second deterioration state calculation via charging/discharging operation using external charger when the accuracy of the deterioration calculation is low as described by Aoyama above, but does not explicitly disclose to output the information requesting an approval for performing the operation. 

	However, Kimishima teaches to output the information requesting an approval for performing the operation. ([Par. 0190], “a case in which the sensor 51 is reset by performing such diagnosis, and there is a case in which the precision of the sensor 51 is recovered by resetting the sensor 51.Therefore, if an abnormality occurs in the sensor 51 at a point in the past, it is possible to allow the user to recognize it and perform diagnosis at the current point by displaying the message such as “Do you want to diagnose the sensor data?,” thereby resetting the sensor 51.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama and Igarashi to incorporate the teaching of Kimishima. The modification would have been obvious because by outputting a request for an approval for performing a diagnosis operation, it allows “the user to recognize it and perform diagnosis at the current point.” In some cases, it allows the user to be able to reject the diagnosis operation if the user considers the diagnosis is not necessary, therefore, saving energy for performing the operation. 
	The combination of Aoyama, Igarashi and Kimishima teaches to perform a plurality of second deterioration state calculation based on amount of charging/discharging of the battery while being charged by outside charger as described by Aoyama ([Par. 0019, 0046 0050]) above, but does not explicitly disclose wherein the specific charging/discharging operation is an operation in which discharging is performed after the secondary battery comes into a stable state, and charging is performed after a stable state is formed after the discharging.

	However, Matsuoka teaches wherein the specific charging/discharging operation is an operation in which discharging is performed after the secondary battery comes into a stable state, and charging is performed after a stable state is formed after the discharging. ([Par. 0114], “as a unit charging profile, after the CCCV charging period, the temporary charging pause period (pause state period) → the temporary discharge period → the temporary discharge pause period (pause state period) → the temporary charging period → the CCCV charging period An example of a profile that transitions as follows. Then, FIG. 9 described above shows ΔV1, ΔV2, ΔV3, and ΔV4 in the unit charging profile of FIG.
These are ΔV1 (first voltage difference): the voltage difference between the voltage in the hibernation state of the secondary battery under test and the voltage immediately after the start of charging or discharging when charging or discharging is started from the hibernation state. ΔV2 (second voltage difference): The voltage difference between the hibernation voltage of the secondary battery under test and the voltage immediately after the start of charging or discharging from the hibernation state and after a predetermined time has elapsed, and the predetermined time is not particularly limited. The guideline is within 30 seconds. ΔV3 (third voltage difference): When charging the secondary battery within a predetermined time from the time when the charging is paused after charging the secondary battery under test. This is the third voltage difference, which is the voltage difference between the voltage and the voltage when charging is suspended. The predetermined time is not particularly limited, but is within 30 seconds as a guide. ΔV4 (fourth voltage difference): The voltage immediately before the state change and the voltage after a predetermined time has elapsed from the start of the hibernation when the test secondary battery is temporarily charged or discharged from the hibernation state and then changed to the hibernation state again. It is the fourth voltage difference which is the voltage difference with. The predetermined time is not particularly limited, but 30 seconds or less is a guide.
Then, one aspect described above in the technical idea of the present invention is that (c-1) ΔV1 and ΔV1 / ΔV2 can be used to estimate the type of battery deterioration factor (c-2) ΔV3 and ΔV3 / ΔV4. Based on the finding that the type of battery deterioration factor can be estimated using the above, it was established by further experiments and discussions by the inventors.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama, Igarashi and Kimishima to incorporate the teaching of Matsuoka. The modification would have been obvious because by performing a pause state of the charging/discharging operation, it allows the diagnosis device to be able to “obtain the voltage difference between the voltage at the time of discontinuation of discharge and the voltage at the time of discontinuation of charging in the last unit charge / discharge cycle, and compare the preset value set in advance with this voltage difference to determine the deterioration state of the secondary battery.” (Matsuoka, [Par. 0006])


Regarding to claim 2, the combination of Aoyama, Igarashi,  Kimishima and Matsuoka teaches the diagnosis apparatus of claim 1.
Aoyama teaches to perform a plurality of second deterioration state calculation via charging/discharging operation using external charger as described in claim 1 above.
Kimishima further teaches to accept user input, ([Par. 0188], “In the display example illustrated in FIG. 27, a message such as “Do you want to diagnose the sensor data?” is displayed in the message display region 321. In a case in which the user sees such a message, recognizes that there is a time zone in which the precision of the sensor data is degraded, and determines to perform diagnosis related to the precision of the sensor data, this message (a button with the message displayed thereon) is operated.” Where this is interpreted as the request message is displayed together with a button to receive user’s input)
perform the operation based on the user input. ([Par. 0188], “In the display example illustrated in FIG. 27, a message such as “Do you want to diagnose the sensor data?” is displayed in the message display region 321. In a case in which the user sees such a message, recognizes that there is a time zone in which the precision of the sensor data is degraded, and determines to perform diagnosis related to the precision of the sensor data, this message (a button with the message displayed thereon) is operated.” Where this is interpreted as the diagnosis will be operated when user’s input is received via button)

Regarding to claim 3, the combination of Aoyama, Igarashi,  Kimishima and Matsuoka teaches the diagnosis apparatus of claim 1.
Igarashi further teaches to derive the index value based on a number of times of acquiring the output of the sensor as the data used to estimate the deterioration state. ([Par. 0055 – 0056], “in step S13, if the calculated extent of degradation SOH is below a fixed value, then it maybe decided that the secondary battery has deteriorated. If it has been decided that the secondary battery has deteriorated, then this deterioration of the secondary battery is notified to the user via display of a message to that effect, or via a warning lamp, an alarm sound, an audio message or the like that indicates deterioration… by repeatedly executing the processing operations for determination of the extent of degradation of the secondary battery shown in FIG. 3, the number of times that it has been determined in step S13 which is repeatedly executed that the calculated extent of degradation SOH has dropped below the fixed value may be counted, and, if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner. It should be understood that it would also be acceptable to issue a notification of deterioration if dropping of the extent of degradation SOH below the fixed value has continued for a predetermined number of times successively.” This is interpreted as the number of times of repeatedly performing the battery deterioration determination is counted. As the number of deterioration state calculation has exceeded a predetermined value, it indicates that the determined result is reliable. The counted number of times of repeated deterioration state determination reads on the “index value.”) 

Regarding to claim 4, the combination of Aoyama, Igarashi,  Kimishima and Matsuoka teaches the diagnosis apparatus of claim 1.
The combination of Aoyama and Igarashi teaches to derive an index value representing the accuracy of the calculation result. The calculation accuracy is increased as the number of samples (second state deterioration calculation) used for calculating the correction value increases as described in claim 1 above. 
Aoyama further teaches the reliability of second deterioration state calculation is based on an amount of change in a charging rate of the secondary battery changed in accordance with 5charging/discharging of the secondary battery. ([Par. 0035], “0035] The controller 10 calculates reliability of the calculation of the change amounts of the state of charge and the amount of charge-discharge (ΔSOC and ΔAh) so as to make the reliability of calculation of the change amounts of the state of charge and the amount of charge-discharge (ΔSOC and ΔAh) higher as the calculated calculation error of the change amount of the state of charge (ΔSOC) smaller and the reliability of calculation of the change amounts (ΔSOC and ΔAh) higher as the calculated calculation error of the change amount of the amount of charge-discharge (ΔAh) becomes smaller. More, since the change amounts of the state of charge and the amount of charge-discharge (ΔSOC and ΔAh) are used for calculating the second deterioration state, reliability of calculation of the change amounts of the state of charge and the amount of charge-discharge (ΔSOC and ΔAh) corresponds to reliability of the calculation of the second deterioration state.”; [Par. 0051], “when the number of samples of the second deterioration state with high reliability is few, the controller 10 extends the calculation cycle of the first deterioration state and sets the calculation cycle of the first deterioration state so as to make the second deterioration state with the predetermined reliability or higher per calculation cycle become the predetermined number of times or more. In this way, the number of samples with high reliability increases and calculation accuracy of the deterioration state can be raised.”)


Regarding to claim 7, Aoyama teaches A diagnosis method performed using a computer mounted on a vehicle ([Par. 0013], “the processor is hardware for executing various programs stored in the memory. The processor performs various functions by executing the programs”), 20the diagnosis method comprising: 
	estimating a deterioration stale of a secondary battery based on an output of a sensor which is attached to the secondary battery that supplies electric power for driving the vehicle to travel; 
([Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20. Accordingly, by determining the amount of charge-discharge by integration of the detected current value, the controller 10 calculates cycle deterioration of the battery 20. The controller 10 stores a map showing relationships between the period of use, amount of charge-discharge, and deterioration state to a memory, and by referencing the map, calculates the first deterioration state based on the period of use and amount of charge-discharge”

[Par. 0027], “The controller 10 calculates the second deterioration state in an interval shorter than the predetermined period that is a calculation cycle of the first deterioration state. The second deterioration state is a value calculated based on a battery state change in a period shorter than the first deterioration state… 20. The controller 10 performs the calculation processing of the second deterioration state as described above for a plurality of times within a calculation cycle (a predetermined period) of the first deterioration state. For example, when the calculation cycle (the predetermined period) of the first deterioration state is three months and when the vehicle is used once a day, the controller executes the calculation processing of the second deterioration state for about ninety times or more.

Where this is interpreted as the controller calculates the first deterioration state of the battery within a predetermined interval based on output of sensors while being charged. Then the controller calculates a plurality of second deterioration state within the interval of the first deterioration state to define a correction value that will be used to correct the first deterioration state.)

10performing a specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in a case where the index value that is derived by the derivation part is equal to or smaller than a predetermined value.
([Par. 0019], “The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20.”


[Par. 0046], “The charge controller 100 executes calculation processing for several times for calculating the second deterioration state within a calculation cycle of the first deterioration state, calculates reliability of calculation of the second deterioration state for each of the plurality of second deterioration states, calculates a correction value of the deterioration state based on the second deterioration state with reliability of a predetermined reliability or higher, and by correcting the first deterioration state by the correction value, calculates the deterioration state. In this way, calculation accuracy of the deterioration state can be raised.”

[Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”)


Wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state”. This is interpreted as the more sample data (number of second deterioration state calculation), the more accurate of the deterioration calculation results. As the number of the second deterioration state calculation within a calculation cycle of the first deterioration state calculation is low, the validness of the calculation result of the first deterioration state is low. Therefore, when the accuracy of calculation result is low, the controller performs a plurality of second deterioration state calculation which is based on the amount of charge/discharging while the battery being charged to improve the accuracy of the calculation result.


	Aoyama teaches to perform a plurality of second deterioration state calculation to improve the calculation accuracy of the deterioration state, wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state” as described above, but does not explicitly disclose to derives an index value indicating validness of data used for the estimation of the deterioration state.

	However, Igarashi teaches to derives an index value indicating validness of data used for the estimation of the deterioration state.; ([Par. 0055 – 0056], “in step S13, if the calculated extent of degradation SOH is below a fixed value, then it maybe decided that the secondary battery has deteriorated. If it has been decided that the secondary battery has deteriorated, then this deterioration of the secondary battery is notified to the user via display of a message to that effect, or via a warning lamp, an alarm sound, an audio message or the like that indicates deterioration… by repeatedly executing the processing operations for determination of the extent of degradation of the secondary battery shown in FIG. 3, the number of times that it has been determined in step S13 which is repeatedly executed that the calculated extent of degradation SOH has dropped below the fixed value may be counted, and, if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner. It should be understood that it would also be acceptable to issue a notification of deterioration if dropping of the extent of degradation SOH below the fixed value has continued for a predetermined number of times successively.” This is interpreted as the number of times of repeatedly performing the battery deterioration determination is counted. As the number of deterioration state calculation has exceeded a predetermined value, it indicates that the determined result is reliable. The counted number of times of repeated deterioration state determination reads on the “index value.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Aoyama to incorporate the teaching of Igarashi. The modification would have been obvious because by deriving an index value corresponding to number of times of deterioration state calculation, it allows a clear indication if the determined result is reliable. (Igarashi, [Par. 0056], “if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner.”)
	 

	The combination of Aoyama and Igarashi teaches to perform a plurality of second deterioration state calculation via charging/discharging operation using external charger as described above, but does not explicitly disclose an approval part that allows the output part to output information requesting an approval for performing the operation. 

	However, Kimishima teaches allowing an output part to output information requesting an approval for performing the operation. ([Par. 0190], “a case in which the sensor 51 is reset by performing such diagnosis, and there is a case in which the precision of the sensor 51 is recovered by resetting the sensor 51.Therefore, if an abnormality occurs in the sensor 51 at a point in the past, it is possible to allow the user to recognize it and perform diagnosis at the current point by displaying the message such as “Do you want to diagnose the sensor data?,” thereby resetting the sensor 51.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama and Igarashi to incorporate the teaching of Kimishima. The modification would have been obvious because by outputting a request for an approval for performing a diagnosis operation, it allows “the user to recognize it and perform diagnosis at the current point.” In some cases, it allows the user to be able to reject the diagnosis operation if the user considers the diagnosis is not necessary, therefore, saving energy for performing the operation. 

	The combination of Aoyama, Igarashi and Kimishima teaches to perform a plurality of second deterioration state calculation based on amount of charging/discharging of the battery while being charged by outside charger as described by Aoyama ([Par. 0019, 0046 0050]) above, but does not explicitly disclose wherein the specific charging/discharging operation is an operation in which discharging is performed after the secondary battery comes into a stable state, and charging is performed after a stable state is formed after the discharging.

	However, Matsuoka teaches wherein the specific charging/discharging operation is an operation in which discharging is performed after the secondary battery comes into a stable state, and charging is performed after a stable state is formed after the discharging. ([Par. 0114], “as a unit charging profile, after the CCCV charging period, the temporary charging pause period (pause state period) → the temporary discharge period → the temporary discharge pause period (pause state period) → the temporary charging period → the CCCV charging period An example of a profile that transitions as follows. Then, FIG. 9 described above shows ΔV1, ΔV2, ΔV3, and ΔV4 in the unit charging profile of FIG.
These are ΔV1 (first voltage difference): the voltage difference between the voltage in the hibernation state of the secondary battery under test and the voltage immediately after the start of charging or discharging when charging or discharging is started from the hibernation state. ΔV2 (second voltage difference): The voltage difference between the hibernation voltage of the secondary battery under test and the voltage immediately after the start of charging or discharging from the hibernation state and after a predetermined time has elapsed, and the predetermined time is not particularly limited. The guideline is within 30 seconds. ΔV3 (third voltage difference): When charging the secondary battery within a predetermined time from the time when the charging is paused after charging the secondary battery under test. This is the third voltage difference, which is the voltage difference between the voltage and the voltage when charging is suspended. The predetermined time is not particularly limited, but is within 30 seconds as a guide. ΔV4 (fourth voltage difference): The voltage immediately before the state change and the voltage after a predetermined time has elapsed from the start of the hibernation when the test secondary battery is temporarily charged or discharged from the hibernation state and then changed to the hibernation state again. It is the fourth voltage difference which is the voltage difference with. The predetermined time is not particularly limited, but 30 seconds or less is a guide.
Then, one aspect described above in the technical idea of the present invention is that (c-1) ΔV1 and ΔV1 / ΔV2 can be used to estimate the type of battery deterioration factor (c-2) ΔV3 and ΔV3 / ΔV4. Based on the finding that the type of battery deterioration factor can be estimated using the above, it was established by further experiments and discussions by the inventors.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama, Igarashi and Kimishima to incorporate the teaching of Matsuoka. The modification would have been obvious because by performing a pause state of the charging/discharging operation, it allows the diagnosis device to be able to “obtain the voltage difference between the voltage at the time of discontinuation of discharge and the voltage at the time of discontinuation of charging in the last unit charge / discharge cycle, and compare the preset value set in advance with this voltage difference to determine the deterioration state of the secondary battery.” (Matsuoka, [Par. 0006])

Regarding to claim 8, Aoyama teaches a non-transitory computer-readable recording medium including a program causing a computer mounted on a vehicle to execute ([Par. 0013], “The controller 10 includes a processor (CPU) and a memory, etc. To the memory, programs for performing various functions, such as a charge control function and deterioration-state calculation function included to the battery 20 are stored. Also, the processor is hardware for executing various programs stored in the memory. The processor performs various functions by executing the programs”): 
estimating a deterioration stale of a secondary battery based on an output of a sensor which is attached to the secondary battery that supplies electric power for driving the vehicle to travel; 
([Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20. Accordingly, by determining the amount of charge-discharge by integration of the detected current value, the controller 10 calculates cycle deterioration of the battery 20. The controller 10 stores a map showing relationships between the period of use, amount of charge-discharge, and deterioration state to a memory, and by referencing the map, calculates the first deterioration state based on the period of use and amount of charge-discharge”

[Par. 0027], “The controller 10 calculates the second deterioration state in an interval shorter than the predetermined period that is a calculation cycle of the first deterioration state. The second deterioration state is a value calculated based on a battery state change in a period shorter than the first deterioration state… 20. The controller 10 performs the calculation processing of the second deterioration state as described above for a plurality of times within a calculation cycle (a predetermined period) of the first deterioration state. For example, when the calculation cycle (the predetermined period) of the first deterioration state is three months and when the vehicle is used once a day, the controller executes the calculation processing of the second deterioration state for about ninety times or more.

Where this is interpreted as the controller calculates the first deterioration state of the battery within a predetermined interval based on output of sensors while being charged. Then the controller calculates a plurality of second deterioration state within the interval of the first deterioration state to define a correction value that will be used to correct the first deterioration state.)

10performing a specific charging/discharging operation using an external charger which supplies electric power to the secondary battery in a case where the index value that is derived by the derivation part is equal to or smaller than a predetermined value.
([Par. 0019], “The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling. The amount of charge-discharge corresponds to an integration value of the current input or output from the battery from the start of use of the battery 20.”


[Par. 0046], “The charge controller 100 executes calculation processing for several times for calculating the second deterioration state within a calculation cycle of the first deterioration state, calculates reliability of calculation of the second deterioration state for each of the plurality of second deterioration states, calculates a correction value of the deterioration state based on the second deterioration state with reliability of a predetermined reliability or higher, and by correcting the first deterioration state by the correction value, calculates the deterioration state. In this way, calculation accuracy of the deterioration state can be raised.”

[Par. 0050], “when the calculation cycle of the first deterioration state is short and the number of calculation times of the second deterioration state within the calculation cycle is few, the number of samples (the number of the value of the second deterioration state) used for calculating the correction value is few and the calculation accuracy may become low. For this reason, when the number of calculation times of the second deterioration state is few, the controller 10 sets the calculation cycle of the first deterioration state so as to make the number of calculation times of the second deterioration state within the calculation cycle of the first deterioration state the predetermined number of times or more. In this way, the number of samples used for calculating the correction value increases and thus the calculation accuracy of the deterioration state can be raised.”)

Wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state”. This is interpreted as the more sample data (number of second deterioration state calculation), the more accurate of the deterioration calculation results. As the number of the second deterioration state calculation within a calculation cycle of the first deterioration state calculation is low, the validness of the calculation result of the first deterioration state is low. Therefore, when the accuracy of calculation result is low, the controller performs a plurality of second deterioration state calculation which is based on the amount of charge/discharging while the battery being charged to improve the accuracy of the calculation result.


Aoyama teaches to perform a plurality of second deterioration state calculation to improve the calculation accuracy of the deterioration state, wherein the “calculation accuracy of the deterioration state” reads on the “validness of data used for estimation of the deterioration state” as described above, but does not explicitly disclose to derives an index value indicating validness of data used for the estimation of the deterioration state.

However, Igarashi teaches to derives an index value indicating validness of data used for the estimation of the deterioration state.; ([Par. 0055 – 0056], “in step S13, if the calculated extent of degradation SOH is below a fixed value, then it maybe decided that the secondary battery has deteriorated. If it has been decided that the secondary battery has deteriorated, then this deterioration of the secondary battery is notified to the user via display of a message to that effect, or via a warning lamp, an alarm sound, an audio message or the like that indicates deterioration… by repeatedly executing the processing operations for determination of the extent of degradation of the secondary battery shown in FIG. 3, the number of times that it has been determined in step S13 which is repeatedly executed that the calculated extent of degradation SOH has dropped below the fixed value may be counted, and, if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner. It should be understood that it would also be acceptable to issue a notification of deterioration if dropping of the extent of degradation SOH below the fixed value has continued for a predetermined number of times successively.” This is interpreted as the number of times of repeatedly performing the battery deterioration determination is counted. As the number of deterioration state calculation has exceeded a predetermined value, it indicates that the determined result is reliable. The counted number of times of repeated deterioration state determination reads on the “index value.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Aoyama to incorporate the teaching of Igarashi. The modification would have been obvious because by deriving an index value corresponding to number of times of deterioration state calculation, it allows a clear indication if the determined result is reliable. (Igarashi, [Par. 0056], “if a predetermined number of times has been counted, then a notification that it has been determined that the secondary battery has deteriorated may be issued; and in that case it is possible to notify this result that determination of the extent of degradation of the secondary battery has been performed to the user in a more reliable manner.”)


	The combination of Aoyama and Igarashi teaches to perform a plurality of second deterioration state calculation via charging/discharging operation using external charger as described above, but does not explicitly disclose an approval part that allows the output part to output information requesting an approval for performing the operation. 

	However, Kimishima teaches allowing an output part to output information requesting an approval for performing the operation. ([Par. 0190], “a case in which the sensor 51 is reset by performing such diagnosis, and there is a case in which the precision of the sensor 51 is recovered by resetting the sensor 51.Therefore, if an abnormality occurs in the sensor 51 at a point in the past, it is possible to allow the user to recognize it and perform diagnosis at the current point by displaying the message such as “Do you want to diagnose the sensor data?,” thereby resetting the sensor 51.”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama and Igarashi to incorporate the teaching of Kimishima. The modification would have been obvious because by outputting a request for an approval for performing a diagnosis operation, it allows “the user to recognize it and perform diagnosis at the current point.” In some cases, it allows the user to be able to reject the diagnosis operation if the user considers the diagnosis is not necessary, therefore, saving energy for performing the operation. 

	The combination of Aoyama, Igarashi and Kimishima teaches to perform a plurality of second deterioration state calculation based on amount of charging/discharging of the battery while being charged by outside charger as described by Aoyama ([Par. 0019, 0046 0050]) above, but does not explicitly disclose wherein the specific charging/discharging operation is an operation in which discharging is performed after the secondary battery comes into a stable state, and charging is performed after a stable state is formed after the discharging.

However, Matsuoka teaches wherein the specific charging/discharging operation is an operation in which discharging is performed after the secondary battery comes into a stable state, and charging is performed after a stable state is formed after the discharging. ([Par. 0114], “as a unit charging profile, after the CCCV charging period, the temporary charging pause period (pause state period) → the temporary discharge period → the temporary discharge pause period (pause state period) → the temporary charging period → the CCCV charging period An example of a profile that transitions as follows. Then, FIG. 9 described above shows ΔV1, ΔV2, ΔV3, and ΔV4 in the unit charging profile of FIG. These are ΔV1 (first voltage difference): the voltage difference between the voltage in the hibernation state of the secondary battery under test and the voltage immediately after the start of charging or discharging when charging or discharging is started from the hibernation state. ΔV2 (second voltage difference): The voltage difference between the hibernation voltage of the secondary battery under test and the voltage immediately after the start of charging or discharging from the hibernation state and after a predetermined time has elapsed, and the predetermined time is not particularly limited. The guideline is within 30 seconds. ΔV3 (third voltage difference): When charging the secondary battery within a predetermined time from the time when the charging is paused after charging the secondary battery under test. This is the third voltage difference, which is the voltage difference between the voltage and the voltage when charging is suspended. The predetermined time is not particularly limited, but is within 30 seconds as a guide. ΔV4 (fourth voltage difference): The voltage immediately before the state change and the voltage after a predetermined time has elapsed from the start of the hibernation when the test secondary battery is temporarily charged or discharged from the hibernation state and then changed to the hibernation state again. It is the fourth voltage difference which is the voltage difference with. The predetermined time is not particularly limited, but 30 seconds or less is a guide. Then, one aspect described above in the technical idea of the present invention is that (c-1) ΔV1 and ΔV1 / ΔV2 can be used to estimate the type of battery deterioration factor (c-2) ΔV3 and ΔV3 / ΔV4. Based on the finding that the type of battery deterioration factor can be estimated using the above, it was established by further experiments and discussions by the inventors.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama, Igarashi and Kimishima to incorporate the teaching of Matsuoka. The modification would have been obvious because by performing a pause state of the charging/discharging operation, it allows the diagnosis device to be able to “obtain the voltage difference between the voltage at the time of discontinuation of discharge and the voltage at the time of discontinuation of charging in the last unit charge / discharge cycle, and compare the preset value set in advance with this voltage difference to determine the deterioration state of the secondary battery.” (Matsuoka, [Par. 0006])

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aoyama, Igarashi, Kimishima and Matsuoka in view of Han et al. (Publication No. US 20180022299 A1; hereafter Han).
Regarding to claim 5, the combination of Aoyama, Igarashi, Kimishima and Matsouka teaches the diagnosis apparatus of claim 1.
The combination of Aoyama, Igarshi, Kimishima and Matsouka teaches to allow to output a request for approval before performing the diagnosis to allow user to recognize the diagnosis before processing as described in claim 1 above. Aoyama further teaches the battery deterioration state calculation is performed while being charged by an external charger ([Par. 0019], “. The controller 10 controls charge of the battery 20 in a state where the battery of the vehicle is connected to the outdoor power supply or outdoor charging device by a charging cable. More, the controller 10 controls charge of the battery 20 due to regenerative operation of the motor connected to the battery while the vehicle is traveling.”; [Par. 0021], “The controller 10 detects a current value output from the battery 20 and a current value input to the battery 20 using a current sensor 13 while the battery 20 is being charged by the power from the outside vehicle while the vehicle is traveling.” Wherein it is obvious that vehicle has to parked to receive charge from the power outside vehicle (eg. outdoor power supply or outdoor charging device), but does not explicitly disclose to acquires information indicating a parking status of the vehicle; considering the parking status indicated by the information satisfies a predetermined condition before allowing to perform the diagnosis operation.

However, Han teaches to acquires information indicating a parking status of the vehicle; ([Par. 0101 - 0102], “The vehicle 1 may determine whether the vehicle 1 is in a parking state (1005). The power control apparatus 100 may determine whether the vehicle 1 is in the parking state.)
considering the parking status indicated by the information that is acquired by the acquisition part satisfies a predetermined condition before allowing to perform the diagnosis operation. ([Par. 0104 – 0105], “When the vehicle 1 is parked, YES in 1005, the vehicle 1 may determine an amount of charge(Q) of the battery (B) 1010. The power control apparatus 100 of the vehicle 1 may receive the battery state information, e.g., the rated capacity (Q.sub.r), the state of charge (SoC), the state of health (SoH), the output voltage (V), the temperature (t) and the Real Time clock (RTC) of the battery (B), from the battery state detector 48. For example, the power control apparatus 100 may directly receive the battery state information from the battery state detector 48, or the power control apparatus 100 may receive the battery state information from the battery state detector 48 via the vehicle communication network(CNT).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama, Igarashi, Kimishima and Matsouka to incorporate the teaching of Han. The modification would have been obvious because the battery deterioration state calculation is performed while being charged by external charger, so it requires the vehicle to be in a stationary state. By checking the parking status of the vehicle before allowing to perform the diagnosis process, it ensures predetermined condition for the operation is met and also allows safety during the diagnosis process. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aoyama, Igarashi, Kimishima and Matsuoka in view of Inoshita, Tetsuo (Publication No. US 20210232862 A1; hereafter Inoshita).

Regarding to claim 6, the combination of Aoyama, Igarashi,  Kimishima and Matsuoka teaches the diagnosis apparatus of claim 1.
Kimishima teaches to output information in response to requesting approval for performing a diagnosis operation. ([Par. 0188], “a message that presents a countermeasure may be displayed as illustrated in FIG.27. In the display example illustrated in FIG. 27, a message such as “Do you want to diagnose the sensor data?” is displayed in the message display region 321. In a case in which the user sees such a message, recognizes that there is a time zone in which the precision of the sensor data is degraded, and determines to perform diagnosis related to the precision of the sensor data, this message (a button with the message displayed thereon) is operated”)
Aoyama further teaches the output information could indicate the deterioration state of the secondary battery. ([Par. 0020], “the deterioration state (SOH) calculated by the controller 10 is, for example, displayed to the display 60 arranged to a place visible from a driver such as an instrument panel or the like as a present full-charge capacity, or used for charge-discharge control, etc.”),

Igarashi further teaches to repeat the deterioration calculation of the battery within a number of times to increase accuracy of the determination result, and the number of times of repeated operation are counted and can be interpreted as an index value.

	The combination of Aoyama, Igarashi, Kimishima and Matsuoka teaches to output information in response the information requesting the approval as explained above, but does not explicitly disclose to output index value indicating reliability of the determination result and information indicating the determination result. 

	However, Inoshita teaches to output index value indicating reliability of the determination result and information indicating the determination result. ([Par. 0065], “screen displayed by the label reception unit 110 on the display device 109 when the additional input button 305 is clicked. The label reception unit 110 displays the image 301 on which the identification processing is performed by the identification unit 106, displays the identification result in the identification result display field 302, and displays the reliability corresponding to the identification result in the reliability display field 303” this is interpreted as the display outputs to a user the identification result and the reliability of the determination.)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Aoyama, Igarashi, Kimishima and Matsuoka to incorporate the teaching of Inoshita. The modification would have been obvious because by outputting both determination result and a reliability of the result, it allows user to acknowledge how reliable of the calculation. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668